Citation Nr: 1424637	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, include bipolar disorder and posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his appeal with a Substantive Appeal on a VA Form 9 dated in December 2012.  The Veteran indicated that he desired a hearing before a Veterans Law Judge of the Board in Washington, District of Columbia.  Subsequently, the Veteran was scheduled for a hearing in Washington, DC in May 2014 and was notified of the hearing in a letter dated in April 2014.  Thereafter, in a statement received in April 2014 the Veteran indicated that he could not attend a hearing in Washington, DC and requested a hearing at the Milwaukee, RO.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  As the Veteran has not yet been afforded the opportunity to offer testimony on the issues on appeal, and because the RO schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the appropriate hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



